Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more, e.g., math and abstract graphing. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A computer-implemented method, comprising:
	modeling a multi-component control or actuator system using a fault tree, the fault tree comprising a plurality of elements associated with components of the system and a plurality of interconnections between elements of the plurality of elements associated with functional dependencies between the components, [Additional elements that do not amount to more than the judicial exception]
	back-tracing a plurality of failure propagation paths from an output of the fault tree towards one or more inputs of the fault tree, and [Abstract idea of analyzing data]
	for each one of the plurality of failure propagation paths: checking if the respective failure propagation path forms a ring closure and, in the affirmative, replacing the ring closure by a predefined expression. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports 
	Claim 2 recites the following:
	The method of claim 1, wherein the back-tracing comprises: iteratively expanding links of each failure propagation path of the plurality of failure propagation paths across at least one further interconnection of the fault tree and, for each iteration of the iteratively expanding, performing the checking if the respective link forms the ring closure. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 3 recites the following:
	The method of claim 2, further comprising: expressing an output of each link as an equation between of at least one input value of the input element of the respective link and at least one output value of the respective link, and interlinking the equation of the expanded link with the respective equation of the link expanded in the preceding iteration, to yield a combined equation for the respective failure propagation path. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 4 recites the following:
	The method of claim 3, wherein the checking comprises checking if the combined equation comprises at least one value on both sides of the combined equation. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 5 recites the following:
	The method of claim 1, wherein the checking comprises, for each one of the plurality of failure propagation paths: identifying a downstream element of the failure propagation path having a dependency of its output value on an output value of an upstream element of the failure propagation path. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 6 recites the following:
	The method of claim 5, wherein replacing the ring closure comprises: replacing the de- pendency of the output value of the downstream element by a logical combination of a predefined Boolean expression and an input value of the downstream element. [Abstract idea of analyzing and manipulating data]

	Claim 7 recites the following:
	The method of claim 6, further comprising: selecting at least one of the logical combination and the predefined Boolean expression depending on a further logical combination of the output value of the downstream element on the output value of the upstream element. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 8 recites the following:
	The method of claim 1, further comprising: selecting the predefined expression from a plurality of candidate expressions depending on a coupling type of the ring closure with the failure propagation path. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 9 recites the following:
	The method of claim 1, wherein the multi-component control or actuator system comprises a closed-loop control circuitry associated with a ring closure of the fault tree. [Additional elements that do not amount to more than the judicial exception]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer or processor.
	Claim 10 is rejected based on similar reasons given to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al. US 2015/0142402 (hereinafter “Ramesh”), in view of Guo et al. US 2015/0088476 (hereinafter “Guo”).
	Regarding claim 1, Ramesh teaches: A computer-implemented method, comprising:
	modeling a multi-component control or actuator system using a fault tree, [FIG. 1 and 0032: “The component modeler 102 of the safety-analysis system 100 may be generally configured to develop component fault-based models of respective components of a complex system… expressed as a fault tree…”]

	back-tracing a plurality of failure propagation paths from an output of the fault tree towards one or more inputs of the fault tree, and [FIG. 1 and 0035: “the model-analysis system 106 may generate one or more fault propagation models based on various fault-based models (component and/or system fault-based models) and/or cut sets, and which may describe propagation of one or more failures across components or systems… the fault propagation model may include one or more failure propagation paths and failure probabilities of inputs and outputs along the failure propagation path(s).”]
	for each one of the plurality of failure propagation paths: [FIG. 1 and 0035]
	Ramesh does not expressively disclose checking for a ring closure and replacing the ring closure by a predefined expression. However Ramesh teaches a transfer function relates various inputs and/or controls to respective outputs of the component and may be expressed as a fault tree that describes the behavior of the component in the event of one or more failures of the component or of one or more inputs to the component. See Ramesh paragraph 0032.
	Guo teaches: checking if the respective failure propagation path forms a ring closure and, in the affirmative, replacing the ring closure by a predefined expression. [FIG. 2 and 0017-0018: “For fault tree-based approaches, the existence of loops in development models may be problematic since loops may not be part of a Boolean model… To prevent such loops in safety analysis models, the method uses design structure matrices (DSMs) to cluster architecture elements with loops or with strong coupling. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Ramesh’s fault tree expression with Guo’s solution for preventing loops using a design structure matrices. One would have been motivated to have combined both fault analysis methods because fault tree-based approaches are inefficient at Boolean modeling when loops occurs in a development model and thus it is beneficial to replace models that contain loops with an expression that eliminates the loops.
	Regarding claim 2: The method of claim 1, wherein the back-tracing comprises: iteratively expanding links of each failure propagation path of the plurality of failure propagation paths across at least one further interconnection of the fault tree and, for each iteration of the iteratively expanding, [Ramesh, FIG. 1 and 0035: “the model-analysis system 106 may generate one or more fault propagation models based on various fault-based models (component and/or system fault-based models) and/or cut sets, and which may describe propagation of one or more failures across components or systems… the fault propagation model may include one or more failure propagation paths and failure probabilities of inputs and outputs along the failure propagation path(s).”]
	performing the checking if the respective link forms the ring closure. [Guo, FIG. 2 and 0017-0018: “For fault tree-based approaches, the existence of loops in development models may be problematic since loops may not be part of a Boolean model… To prevent such loops in safety analysis models, the method uses design structure matrices (DSMs) to cluster architecture elements with loops or with strong coupling. The method re-clusters components of system development models into structures that do not contain loops.”]
claim 3: The method of claim 2, further comprising: expressing an output of each link as an equation between of at least one input value of the input element of the respective link and at least one output value of the respective link, and [Ramesh, FIG. 1 and 0032: “Each component fault-based model may describe behavior of a respective component, and include a transfer function that relates various inputs and/or controls to respective outputs of the component. In accordance with example implementations, the transfer function may be expressed as a fault tree that describes the behavior of the component in the event of one or more failures of the component or of one or more inputs to the component.”]
	interlinking the equation of the expanded link with the respective equation of the link expanded in the preceding iteration, to yield a combined equation for the respective failure propagation path. [Ramesh, FIG. 1 and 0068: “the model-analysis system 106 may develop minimal cut sets according to techniques in which the Boolean expression for a failure event (top or intermediate) may be reduced to a "sum of products" form using rules of Boolean algebra.”]
	Regarding claim 4: The method of claim 3, wherein the checking comprises checking if the combined equation comprises at least one value on both sides of the combined equation. [Ramesh, FIG. 1 and 0068: “the model-analysis system 106 may develop minimal cut sets according to techniques in which the Boolean expression for a failure event (top or intermediate) may be reduced to a "sum of products" form using rules of Boolean algebra.” Note it is inherent that a Boolean expression comprises at least one value on both sides of the equation.]
	Regarding claim 5: The method of claim 1, wherein the checking comprises, for each one of the plurality of failure propagation paths: identifying a downstream element of the failure propagation path having a dependency of its output value on an output value of an upstream element of the failure propagation path. [Guo, FIG. 1 and 0028: “If such Boolean structures are part of safety-critical systems, the architecture models may contain loops. Such loops are prohibited in Boolean models. An example 
	Regarding claim 6: The method of claim 5, wherein replacing the ring closure comprises: replacing the dependency of the output value of the downstream element by a logical combination of a predefined Boolean expression and an input value of the downstream element. [Guo, FIG. 2 and 0030: “Using these relations within the design structure matrix DSM, the matrix may be sequenced to identify dependency loops. The corresponding algorithm is described by John N. Warfield, in "Binary matrices in system modeling," Systems, Man and Cybernetics, IEEE Transactions on SMC 3 (5), pp. 441-449, September 1973… The result… the dependencies between the components of the example system are free of loops, and modeling loops in component fault trees is prevented.” In other words, the fault tree is restructured to exclude loops and a Boolean expression of the fault tree is realized.]
	Regarding claim 7: The method of claim 6, further comprising: selecting at least one of the logical combination and the predefined Boolean expression depending on a further logical combination of the output value of the downstream element on the output value of the upstream element. [Guo, FIG. 2 and 0030: “Using these relations within the design structure matrix DSM, the matrix may be sequenced to identify dependency loops. The corresponding algorithm is described by John N. Warfield, in "Binary matrices in system modeling," Systems, Man and Cybernetics, IEEE Transactions on SMC 3 (5), pp. 441-449, September 1973… The result… the dependencies between the components of the example system are free of loops, and modeling loops in component fault trees is prevented.” In other words, the fault tree is restructured to exclude loops and a Boolean expression of the fault tree is realized. Note, the method is described in the plural, i.e., identify dependency loops.]
claim 9: The method of claim 1, wherein the multi-component control or actuator system comprises a closed-loop control circuitry associated with a ring closure of the fault tree. [Guo, FIG. 1]
	Claim 10 is rejected based on the same citations and rationale given to claim 1. Additionally, Ramesh teaches: A device comprising at least one processor configured to perform: [0074: “processor”]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ramesh in view of Guo, further in view of Examiner’s Official Notice.
	Regarding claim 8: The method of claim 1 [Ramesh and Guo], further comprising: selecting the predefined expression from a plurality of candidate expressions depending on a coupling type of the ring closure with the failure propagation path. [Examiner takes official notice that selecting predefined expressions that represent ring closures with the failure propagation path is an obvious variation of the prior art. The prior art runs an algorithm on given expressions and it can be assumed that given any same input expression X the algorithm will generate expression Y.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113